Title: To George Washington from John Jay, 13 June 1790
From: Jay, John
To: Washington, George

 

Dear Sir
New York 13 June 1790

There does not appear to be a single Circumstance in the Case of the murderer in question, to recommend a Pardon—His own Petition contains no averment of Innocence, no Palliative for Guilt, no complaint of Court Jury or witnesses, nor of the want of witnesses.
The Silence of the british cabinet on the Subject of Mr Morris’s Letters marks their Indicision—it may arise from Doubts of what might be the opinion of Parliamt on some of the commercial, and perhaps other Points; and the Expediency of observing the caution and Delay which such Doubts may prescribe, with perfect Respect Esteem & attachment I am Dear Sir your most obt & hble Servant

John Jay

